 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    TRAVIS COLEMAN,

 9                                  Plaintiff,           Case No. C18-159-RSM

10              v.
                                                         ORDER DISMISSING CIVIL RIGHTS
11    SNOHOMISH COUNTY SHERIFF, et al.,                  ACTION

12                                  Defendants.

13

14          The Court, having reviewed plaintiff’s complaint, the Report and Recommendation of the

15   Honorable James P. Donohue, United States Magistrate Judge, any objections thereto, and the

16   remaining record, hereby finds and ORDERS as follows:

17          (1)      The Report and Recommendation is approved and adopted.

18          (2)      Plaintiff’s complaint and this action are DISMISSED without prejudice, under 28

19   U.S.C. § 1915(e)(2)(B)(ii), for failure of plaintiff to state any claim upon which relief may be

20   granted.

21   //

22   //

23   //
     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
 1         (3)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

 2   James P. Donohue.

 3         DATED this 20 day of November 2018.

 4

 5

 6

 7
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 2
